Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 16, 2019

                                      No. 04-18-00851-CV

              Stephanie VELA, Individually and as Next Friend of Juliet Banuelos,
                                         Appellants

                                                v.

                                        James KEISER,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI17844
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        The clerk’s record in this matter was filed on December 4, 2018. Our review of the
clerk’s record showed appellants filed a notice of appeal on November 9, 2018, in which they
stated their “desire to appeal … from the Final Judgment signed … August 14, 2018.” After
reviewing the clerk’s record, it appeared the document appellants believed was a final judgment
was, in actuality, an “Agreed Motion for Judgment” in which appellants requested that judgment
be rendered in a certain amount. Although the “Agreed Motion for Judgment” was in fact signed
by the trial court on August 14, 2018, it contains no adjudicative or decretal language, i.e., it
renders no judgment and makes no judicial award, and therefore, it appeared there was no final
judgment for purposes of appeal. See Redwine v. Peckinpaugh, 535 S.W.3d 44, 48 (Tex. App.—
Tyler 2017, no pet.) (holding order or judgment that does not include decretal language does not
result in final judgment because it adjudicates nothing) (citing In re Wilmington Tr., Nat’l Ass’n,
524 S.W.3d 79, 702 (Tex. App.—Houston [14th Dist.] 2017, no pet.)).

        Accordingly, because it appeared the alleged “judgment” was not a final judgment, but
merely a motion asking the trial court to render judgment, we ordered appellants to file a written
response in this court showing cause why this appeal should not be dismissed for want of
jurisdiction. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 196 (Tex. 2001) (holding that
generally appeal may be taken only from final judgment). We advised appellants that if a
supplemental clerk’s record was required to establish this court’s jurisdiction, appellants were
required to ask the trial court clerk to prepare one and cause it to be filed in this court. We
suspended all appellate deadlines until further order of the court.
        On January 9, 2019, appellants filed a response to our show cause order. In that
response, appellants advised this court that the trial court rendered a final judgment on December
17, 2018. Thereafter, appellants filed an amended notice of appeal, stating a desire to appeal
from the December 17, 2018 final judgment. Appellants also note they requested that the district
clerk file in this court a supplemental clerk’s record that includes copies of the December 17,
2018 judgment and their amended notice of appeal. Based on the rendition of a final judgment
and their amended notice of appeal, appellants ask that we retain the appeal on our docket.

        In accord with appellants’ request, the district clerk filed a supplemental clerk’s record in
this court on January 10, 2019. The supplemental clerk’s record includes a judgment signed
December 17, 2018. The judgment contains decretal language and states it is a final judgment
that disposes of all parties and claims and is appealable. The supplemental clerk’s record also
includes appellants’ amended notice of appeal indicating appellants’ intent to appeal from the
December 17, 2018 judgment.

        Accordingly, based on appellants’ response to our show cause order and our review of
the supplemental clerk’s record, we find there is now a final judgment for purposes of appeal.
We therefore ORDER this appeal retained on the court’s docket and the appellate deadlines
reinstated. At the time of our show cause order, the reporter’s record was due. Accordingly, we
ORDER the court reporter, Mary Helen Vargas, to file the reporter’s record in this court on or
before February 15, 2019.

       We order the clerk of this court to serve a copy of this order on the trial court, all
counsel, the district clerk, and the court reporter.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court